838 F.2d 470
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CELLAR DOOR PRODUCTIONS, INC., OF MICHIGAN, a Michigancorporation, Plaintiff-Appellant,v.Rick KAY, Robert Fox, Robert Cavalieri, Michael Illitch,Prophet Productions Ltd., Michael Tinik, City ofDetroit, Olympia Arenas, Inc.,Defendants-Appellees,Charles Forbes, Olympia Stadium Corporation, Vincent Bannon,The Building Group, Defendants.
No. 87-2131.
United States Court of Appeals, Sixth Circuit.
Feb. 2, 1988.

Before BOYCE F. MARTIN, Jr., RALPH B. GUY, Jr., and BOGGS, Circuit Judges.

ORDER

1
The plaintiff appeals three separate orders in this civil action granting summary judgment in favor of seven defendants and dismissing plaintiff's complaint as to one other defendant.  These orders, however, left claims pending as to defendants Charles Forbes, Olympic Stadium Corporation, Vincent Bannon, and The Building Group.


2
Absent certification for interlocutory appeal pursuant to 28 U.S.C. Sec. 1292(b) or Rule 54(b), Federal Rules of Civil Procedure, an order disposing of fewer than all of the parties or all of the claims in an action is nonappealable.    William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978) (per curiam );  Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973) (per curiam ).  The three above mentioned court orders were neither final nor certified for interlocutory review.


3
Therefore,


4
It is ORDERED that that the plaintiff's appeal is dismissed sua sponte.    Rule 9(b)(1), Rules of the Sixth Circuit.